Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the reply filed December 17, 2021.
	Claims 1, 6-9, 36-43, 47, 53, 55-57, 66-68, and 75-77 are currently pending. The Examiner has withdrawn Claims 1, 6-9, 36-43, 47, and 66-68 from further consideration because these claims are drawn to non-elected inventions. Claims 53, 55-57, and 75-77 are currently under examination.

An extension of time under 37 CFR 1.136(a) is required to place this application in condition for allowance.  During a telephone conversation conducted on February 7, 2022, Lizette M. Fernandez requested an extension of time for 2 (additional) MONTH(S) and authorized the Director to charge Deposit Account No. 20-1430 the required fees for this 2 MONTH extension.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Lizette M. Fernandez on February 7, 2022.

Examiner’s Amendments to the Claims:
Please cancel Claims 1, 6-9, 36-43, 47, and 66-68. Therefore, all of Claims 1-52, 54, 58-74 are cancelled.
Please amend the claims as follows:
	53. (Currently Amended) A regulatable human T cell engineered to express an effector module or a population of regulatable human T cells engineered to express the effector module, wherein the effector module comprises: 
	a first component and a second component, 
	wherein said first component is a stimulus response element (SRE) comprising an FK506 binding protein (FKBP) destabilizing domain (DD), wherein the FKBP DD comprises mutations F36V and L106P and comprises SEQ ID NO: 213274  or  comprises mutation E31G, F36V, R71G, and K105E and comprises SEQ ID NO: 213297 and 
	wherein said second component is a chimeric antigen receptor that recognizes a C19 antigen, and wherein said effector module is responsive to at least one stimulus.  

	55. (Previously Presented) The regulatable human T cell or population of regulatable human T cells of claim 53, wherein the T cells are primary T cells. 
 
	56. (Previously Presented) The regulatable human T cell or population of regulatable human T cells of claim 53, wherein the T cell is selected from the group consisting of cytotoxic T cells, helper T cells, memory T cells, regulatory T cells, tissue infiltrating T cells and combinations thereof.  

	57. (Currently Amended) The regulatable human T cell or population of regulatable human T cells of claim 53, wherein the regulatable human T cell or population of regulatable human T cells is obtained from a subject suffering from, being treated for, diagnosed with, or suspected of having a disorder selected from the group consisting of an immune disorder and a hyperproliferative condition including cancer, an infectious disease, a non-infectious disease, and graft vs. host disease.

	75. (Currently Amended) The regulatable human T cell or population of regulatable human T cells of claim 53, wherein the effector module comprises:
	 FKBP DD comprising mutations F36V and L106P (SEQ ID NO: 213274), and further comprising CD8a leader, CD19 scFV, CD8a hinge, CD8a transmembrane domain, 41BB, and CD3zeta and having the amino acid sequence set forth in or SEQ ID NO: 213414, or 
	FKBP DD comprising mutations E31G, F36V, R71G, and K105E (SEQ ID NO: 213297), and further comprising a CD8a leader, CD19 scFV, CD8a hinge, CD8a transmembrane domain, 41BB,  CD3zeta, and a linker and having the amino acid sequence set forth in SEQ ID NO: 213417.
 
	76. (Previously Presented) The regulatable human T cell or population of regulatable human T cells of claim 53, wherein the at least one stimulus is Shield-1.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656